Citation Nr: 0414549	
Decision Date: 06/07/04    Archive Date: 06/23/04	

DOCKET NO.  02-15 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for actinic keratoses, 
seborrhea keratoses, and basal cell carcinoma as a result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

The May 2001 RO decision also denied service connection for 
actinic keratoses, seborrhea keratoses, and basal cell 
carcinoma as a result of exposure to ionizing radiation.  In 
the veteran's substantive appeal, received in September 2002, 
he indicated a desire to appeal the decision denying service 
connection for actinic keratoses, seborrhea keratoses, and 
basal cell carcinoma as a result of exposure to ionizing 
radiation.  A statement of the case has not yet been issued 
with respect to this claim.  Where there is a notice of 
disagreement, a remand, not referral, is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The record does not reflect that an attempt has been made to 
verify any radiation dose that the veteran may have been 
exposed to.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.  

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to service connection for 
actinic keratoses, seborrhea keratoses, 
and basal cell carcinoma as a result of 
exposure to ionizing radiation.  All 
appropriate appellate procedures should 
then be followed.  The veteran is advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case, in order to 
perfect his appeal with respect to the 
issue of service connection for actinic 
keratoses, seborrhea keratoses, and basal 
cell carcinoma as a result of exposure to 
ionizing radiation.  

3.  The service medical and personnel 
records received in response to the 
request for records to confirm radiation 
risk should be forwarded to the VA Under 
Secretary for Health who should be 
requested to provide a dose estimate, to 
the extent feasible, based on available 
methodologies.  

4.  If, and only if, it is determined 
that the veteran was exposed to ionizing 
radiation, he should be afforded an 
appropriate VA examination to determine 
the etiology of any currently manifested 
chronic lymphocytic leukemia.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran has chronic lymphocytic leukemia 
that is related to his exposure to 
radiation during his active service.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the determination is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity to 
respond thereto.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KAY D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


